UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6934


ANTHONY LEON HOOVER,

                Plaintiff – Appellant,

          and

CHARLES MARSHALL,

                Plaintiff,

          v.

BEVERLY EAVES PERDUE; ALVIN W. KELLER,           JR.;   ROBERT   C.
LEWIS; FAYE E. DANIELS; ROY COOPER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03068-F)


Submitted:   November 18, 2011             Decided:   November 22, 2011


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony Leon Hoover appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint as frivolous.

We   have    reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Hoover v. Perdue, No. 5:11-ct-03068-F (E.D.N.C. July 11,

2011).      We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented    in   the    materials

before   the    court   and   argument     would   not     aid   the   decisional

process.

                                                                         AFFIRMED




                                       2